UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7929



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMMIE LAMONT MCCOLLOUGH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-00-670-DWS; CA-05-2049-CMC)


Submitted:   April 24, 2006                 Decided:   May 10, 2006


Before LUTTIG* and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sammie Lamont McCollough, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.




     *
      Judge Luttig participated in the consideration of this case,
but his resignation from the court took effect on the date the
decision was filed. The decision is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Sammie Lamont McCollough seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and subsequent motion to reconsider pursuant to Fed. R. Civ. P. 59.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that McCollough has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 3 -